Citation Nr: 0636806	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-13 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.

2.  Entitlement to service connection for left knee arthritis 
and traumatic chondromalacia.

3.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a kidney 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a psychiatric 
disorder with headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1955 to January 1957.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Roanoke RO.  In June 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  It was agreed at the 
hearing that the record would be held open in abeyance ninety 
days for additional evidence to be submitted.  No additional 
evidence has been received.

The matters of whether new and material evidence has been 
received to reopen claims seeking service connection for a 
kidney disorder and a psychiatric disorder with headaches are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action on his part is required.  


FINDINGS OF FACT

1.  A right knee disorder was not manifested in service; 
right knee arthritis was not manifested in the first 
postservice year; and there is no competent evidence 
suggesting that any current right knee disorder may be 
related to service.

2.  A left knee disorder was not manifested in service, left 
knee arthritis was not manifested in the first postservice 
year; and there is no competent evidence suggesting that any 
current left knee disorder may be related to service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

2.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

A September 2002 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claims, and advised him of his and VA's responsibilities in 
the development of the claims.  March and April 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).

A March 2005 statement of the case (SOC) outlined the 
regulation implementing the VCAA, specifically including the 
provision that the claimant should submit any pertinent 
evidence in his possession; and notified the veteran of what 
the evidence showed, of the governing legal criteria, and of 
the bases for the denial of the claims.  As the veteran has 
received all critical notice, and has had ample opportunity 
to respond and/or supplement the record after notice was 
given, he is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA 
arranged for the veteran to be examined.  The Board also 
considered whether an examination was necessary regarding 
right and left knee disabilities, and because neither knee 
disability was manifested in service (and there is no 
competent evidence suggesting such disability might be 
related to service), found an examination is not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).   Evidentiary development is complete to the extent 
possible.  The veteran has not identified any pertinent 
records that are outstanding.  It is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

The veteran's service medical records do not include an 
enlistment examination.  A September 1956 separation 
examination reveals no complaints, findings, or diagnoses of 
knee or leg disorders.  On evaluation, the lower extremities 
and musculoskeletal system were normal.  

September and October 1977 VA treatment records do not relate 
to knee or leg disorders.  

July 1979 private treatment records reflect that arthroscopy 
was performed on the veteran's right knee.

A November 1979 VA record indicates that the veteran 
fractured his right knee, at work, since his last 
appointment.  In April 1981, he continued to have some right 
knee problems from his 1979 injury.  

An August 1981 private treatment record reflects that the 
veteran underwent additional right knee surgery.  

A December 1981 VA orthopedic consultation indicates the 
veteran had right knee cartilage degeneration.  An August 
1982 record reflects that the veteran had arthritis in both 
knees.  June 1982 to June 1990 records continue to note knee 
complaints.  

A January 1999 statement from K.D., M.D., reflects that the 
veteran reported an October 1998 automobile accident in which 
both of his knees struck the dashboard.  He complained of 
pain and soreness in his knees that progressively worsened 
since the accident.  He also reported falling and re-injuring 
the left knee the previous week.  X-rays of the knees 
revealed bone on bone contact medially with arthritis changes 
and posterior spurring in the right knee consistent with 
longstanding osteoarthritis; and left knee bone on bone 
contact with less arthritic changes than the right knee and 
degenerative arthritis.

July 2002 to September 2003 VA treatment records continue to 
reflect knee complaints.  

At a June 2006 Travel Board hearing, the veteran stated that 
while hospitalized at a Navy Hospital in service, his legs 
were very painful.  He related the leg pain to his current 
knee disabilities.  He stated that he received treatment 
right after service, but that the doctor is no longer living 
and the records are destroyed.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Certain 
chronic diseases (as pertinent here arthritis) may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a specified period of 
time after service (1 year for these diseases).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The record amply establishes the veteran has current 
bilateral knee disability.  There are medical diagnoses of 
bilateral knee arthritis and left knee traumatic 
chondromalacia.  However, there is no competent evidence that 
any knee disability was manifested in service or that 
arthritis of either knee was manifested in the first 
postservice year.  Consequently, service connection for 
disability of either knee on the basis that such became 
manifest in service, and persisted, or on a presumptive basis 
(for arthritis as a chronic disease under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309) is not warranted.  
While service connection for the veteran's knee disabilities 
could still be established if there was competent evidence 
showing such disabilities were incurred or aggravated in 
service, there is no competent evidence of a nexus between 
disability of either of the veteran's knees and his service.  
While the veteran stated that he was treated for "leg pain" 
while hospitalized in service, there is no record of such 
treatment.  Service medical records are silent for any 
problems associated with the veteran's knees.  Furthermore, 
the first documented postservice complaints and findings 
pertaining to knee disability were in 1979 (right knee) and 
1982 (left knee), more than twenty years after service.  Such 
a lengthy time interval between service and the earliest 
postservice clinical notation of the disability for which 
service connection is sought is, of itself, a negative factor 
for consideration in determining whether a disability might 
be service related.  It is noteworthy that the earliest 1979 
clinical notations of right knee problems followed a work 
related injury.  [The veteran also sustained more recent 
knees injuries in a 1999 automobile accident.]  The veteran's 
own assertions that his bilateral knee disorders are related 
to service are not competent evidence.  He is a layperson, 
untrained in determining medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The preponderance of the 
evidence is against these claims.  Accordingly, they must be 
denied.


ORDER

Service connection for right knee arthritis is denied.

Service connection for left knee arthritis with traumatic 
chondromalacia is denied.


REMAND

In Kent v. Nicholson. 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, notice to the 
claimant must include notice regarding the meaning of new and 
material evidence (to include with some specificity of what 
would be new and material evidence), as well as what evidence 
and information was necessary to substantiate the underlying 
claim.  

Here, while a September 2002 letter has provided the veteran 
ample notice of what is necessary to substantiate the 
underlying claims, he was not provided the type of notice 
that is necessary in claims to reopen in accordance with the 
Court's guidelines.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice in accordance with the Court's 
decision in Kent, supra.  He should be 
notified of the applicable regulatory 
definition of new and material evidence, 
the specific elements of a service 
connection claim that were found to be 
insufficiently substantiated by the 
January 1979 Board decision denying 
service connection, and (with some 
specificity) what type of evidence is 
needed to substantiate the previously 
unsubstantiated elements, i.e., would be 
considered new and material.  The veteran 
should be given the opportunity to 
respond.  The RO should arrange for any 
further development suggested by his 
response. 

2.  The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


